Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 8 and 15, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:   read data corresponding to open tickets; files associated with previous tickets based on the read data to determine probabilities of relationships between the files and the open tickets; identify at least one of a grouping or a dependency between the open tickets based on the determined probabilities; and associated with the at least one of the grouping or the dependency.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to grouping tickets based on the probabilities of relationships between the files and the open tickets which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under a mental processes abstract idea. Also, a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under certain methods of organizing human activity abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “apparatus”, “a ticket analyzer”, “a machine learning”, “a grouping analyzer”, “a ticket data writer”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8, and 15 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 15 includes various elements that are not directed to the abstract idea. These elements include “apparatus”, “a ticket analyzer”, “a machine learning”, “a grouping analyzer”, “a ticket data writer” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “machine learning”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0020-0021] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 


Dependent claims 2-3, 9-10, and 16-17 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “machine learning model”, and “a long short term memory”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the machine learning model and a long short term memory is merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Dependent claims 4-7, 11-14, and 18-20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to mental process and a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a mental process and a method of organizing human activity. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers US 2019/0303666 (hereinafter Summers).

Regarding Claim 1: 
An apparatus comprising: 
a ticket analyzer to read data corresponding to open tickets; (Summers [0033], “The issue tracking system 101 supports creating issues or tickets with description fields that can identify projects, files or segments of program source code for which an issue has been identified. For example, an issue or ticket can comprise a bug report that identifies parts of source code that have bugs”. Summers [0034], “issue tracking system 101 extract relevant data from the information provided by a user and stores such data in appropriate data filed of an issue item”. Also, see [0035])
a machine learning model processor to apply a machine learning model to files associated with previous tickets based on the read data to determine probabilities of relationships between the files and the open tickets; (Summers [0026], “automatically duplicate tickets using machine learning techniques. Historical ticket data, stack traces, and/or source code identified in the issue tracking system and other content in the issue tracking system can serve as labeled training set data”. Summers [0080], “the machine learning model from step 335 may evaluate digitally stored tokens associated with a particular pair of tickets to a determine a probability that the particular pair of tickets is a duplicate pair”
a grouping analyzer to identify at least one of a grouping or a dependency between the open tickets based on the determined probabilities; and a ticket data writer to store data associated with the at least one of the grouping or the dependency.   (Summers [0047], “A field in a data structure may indicate that a ticket is a duplicate of one or more other tickets and provide an identification of the one or more other tickets that the ticket is a duplicate of. Alternatively, the digital data representing the tickets may group tickets into pairs of duplicate tickets and store the duplicate pairs in separate data structure. Digital metadata stored in association with the digital data may indicate whether each the pair of tickets is a duplicate pair.)
Regarding Claim 2: 
Summers disclose the apparatus as defined in claim 1, 
Summers further teach further including a machine model trainer to train the machine learning model based on the previous tickets.  (Summers [0026], “a software system is configured or programmed to automatically duplicate tickets using machine learning techniques. Historical ticket data, stack traces, and/or source code identified in the issue tracking system and other content in the issue tracking system can serve as labeled training set data … stack traces and/or source code associated with each ticket of the first and second plurality of pairs of tickets may be tokenized and used to train the machine learning model”.)
Regarding Claim 5: 
Summers disclose the apparatus as defined in claim 1, 
Summers further teach wherein the previous tickets correspond to closed tickets of a previous project.  (Summers [0026], “a software system is configured or programmed to automatically duplicate tickets using machine learning techniques. Historical ticket data, stack traces, and/or source code identified in the issue tracking system and other content in the issue tracking system can serve as labeled training set data … stack traces and/or source code associated with each ticket of the first and second plurality of pairs of tickets may be tokenized and used to train the machine learning model”.)

Regarding Claim 7: 
Summers disclose the apparatus as defined in claim 1, 
Summers further teach wherein the ticket data writer is to append at least one of the open tickets with the data associated with the at least one of the grouping or the dependency.  (Summers [0047], “A field in a data structure may indicate that a ticket is a duplicate of one or more other tickets and provide an identification of the one or more other tickets that the ticket is a duplicate of. Alternatively, the digital data representing the tickets may group tickets into pairs of duplicate tickets and store the duplicate pairs in separate data structure. Digital metadata stored in association with the digital data may indicate whether each the pair of tickets is a duplicate pair.)
Regarding Claim 8: 
Claim 8 is the non-transitory claims corresponding to the apparatus claim 1 rejected above. Therefore, Claim 8 is rejected under the same rational as claim 1. 
Regarding Claim 9: 
Claim 9 is the non-transitory claims corresponding to the apparatus claim 2 rejected above. Therefore, Claim 9 is rejected under the same rational as claim 2. 

Regarding Claim 12: 

Claim 12 is the non-transitory claims corresponding to the apparatus claim 5 rejected above. Therefore, Claim 12 is rejected under the same rational as claim 5. 

Regarding Claim 14: 
Claim 14 is the non-transitory claims corresponding to the apparatus claim 7 rejected above. Therefore, Claim 14 is rejected under the same rational as claim 7. 

Regarding Claim 15: 
Claim 15 is the method claims corresponding to the apparatus claim 1 rejected above. Therefore, Claim 15 is rejected under the same rational as claim 1. 
Regarding Claim 16: 
Claim 16 is the method claims corresponding to the apparatus claim 2 rejected above. Therefore, Claim 16 is rejected under the same rational as claim 2. 

Regarding Claim 19: 
Claim 19 is the method claims corresponding to the apparatus claim 5 rejected above. Therefore, Claim 19 is rejected under the same rational as claim 5. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Summers US 2019/0303666 (hereinafter Summers) in view of Balasubramanian et al. US 2020/0257585 (hereinafter Balasubramanian). 
Regarding Claim 3:  
Summers disclose apparatus as defined in claim 2, 
Summers further teach wherein the machine model trainer implements [[a long short term memory (LSTM)]] network to train the machine learning model.  (Summers [0002], “artificial intelligence and machine learning”. Summers [0031], “training a classifier, neural network …. Training sets to cause the machine learning system”.) but, specifically fails to disclose a long short term memory (LSTM)
However, Balasubramanian teaches the following limitation: 

wherein the machine model trainer implements a long short term memory (LSTM) network to train the machine learning model. (Balasubramanian [0026], “the AI subsystem may be further configured to implement various machine learning models based on algorithms …. A network of long short-term memories (LSTM) … each of the machine learning models may be trained to detect issues with a target system”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Summers, to include the feature of a long short term memory (LSTM), as taught by Balasubramanian, in order to implement the long short-term memory (LSTM) to train the machine learning model (Balasubramanian [0026])

Regarding Claim 10: 
Claim 10 is the non-transitory claims corresponding to the apparatus claim 3 rejected above. Therefore, Claim 10 is rejected under the same rational as claim 3. 

Regarding Claim 17: 
Claim 17 is the method claims corresponding to the apparatus claim 3 rejected above. Therefore, Claim 17 is rejected under the same rational as claim 3. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Summers US 2019/0303666 (hereinafter Summers) in view of Wang et al. US 2017/0337560 (hereinafter Wang). 
Regarding Claim 4: 

Referring back to applicant specification with regard to “files”, in ¶[0018], “files associated with previous tickets (e.g., tickets from a previous project or a previous phase of the same project, resolved tickets, closed ticked, etc.”) 

Summers disclose apparatus as defined in claim 2, 
Summers further teach wherein the machine model trainer trains the machine learning model by assigning a first value to a first group of the files and a second value to a second group of the files corresponding to previously resolved issues.  (Summers [0080], “determine a probability that the particular pair of tickets is a duplicate pair. If the probability that the particular pair of tickets is a duplicate pair is above a threshold value, the particular pair of tickets is determined to be a duplicate pair. Summers claim 8, “specifies a set of probability values, each probability value of the set of probability values indicating the probability of a pair of tickets of the second plurality of pairs of tickets”) 
Wang also teach wherein the machine model trainer trains the machine learning model by assigning a first value to a first group of the files and a second value to a second group of the files corresponding to previously resolved issues. (Wang [0017], “the tool can then assign a score to individual resolution paths of the set of resolution paths, wherein individual scores reflect the likelihood that a corresponding resolution path represents the best course of action for the technician to implement and/or execute to resolve the user issue”. Wang [0017], new score corresponding to the new or revised resolution path may be added to the database 114. For example, the new or revised resolution path may be assigned a higher score 120 in the database 114 than the selected resolution path in relation to the user issue. In this way, the next time a technician 104 initiates an investigation of a same or similar issue, the new or revised resolution path will be recommended over the selected resolution path.” Also, see [0087], [0096], and [0097])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Summers, to include the feature of assigning value(s) to a group(s) of files, as taught by Balasubramanian, in order to assign a first value to a first group of file and a second value to a second group of files (Wang [0017]). Also, it allow the system to update the database based on the assigned value(s) (Wang [0070])


Regarding Claim 11: 
Claim 11 is the non-transitory claims corresponding to the apparatus claim 4 rejected above. Therefore, Claim 11 is rejected under the same rational as claim 4. 
Regarding Claim 18: 
Claim 18 is the method claims corresponding to the apparatus claim 4 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 4.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Summers US 2019/0303666 (hereinafter Summers) in view of Balasubramanian et al. US 2020/0162312 (hereinafter Balasubramanian). 
Regarding Claim 6: 
Referring back to applicant specification with regard to “cost function analysis”, in [0076], “a cost function determine a degree to which the open tickets are similar to one another based on their probabilistic relationship to the files

Summers disclose apparatus as defined in claim 1, 
Summers further teach wherein the grouping analyzer is to implement [[a cost]] function analysis to identify the at least one of the grouping or the dependency. (”. Summers [0086], “calculate a probability that a particular data item pair associated with a pair of tickets is a duplicate pair”. Summers [0089], The probabilities calculated by each neural network layer may be weighted by the master neural network and may use standard machine learning techniques to update the weights over time. For example, a particular probability from a neural network layer may provide a more accurate prediction of whether a pair of tickets is a duplicate pair than the other neural network layers. The master neural network weights the particular probability higher than the other probabilities using standard machine learning techniques based on the training data set and the expected outputs”.) but, specifically fails to disclose a cost function analysis
However, Balasubramanian teaches the following limitation: 
wherein the grouping analyzer is to implement a cost function analysis to identify the at least one of the grouping or the dependency. (Balasubramanian  [0047], “cost analysis module may estimate the cost of an activity that needs to be automated. This module could use various inputs or parameters including the complexity of the activity, the number of occurrences in the ticket/issue …. Automation strategy module prepares an automation strategy bases on the cost, which may include employment cost benefits”. [0062-0063], “the recommendation system may group subsets of the issues according to common solutions. For example, FIG. 10 depicts a schematic table of support tickets. The table shows sample tickets from three different industries, including first support ticket 1002, second support ticket 1004 and third support ticket 1006. Although the support tickets are from different industries and superficially appear to be different, the automation recommendation system may analyze the tickets and predict a common automation solution for all three. That is, the system implicitly recognizes that these different tickets all correspond to a similar underlying technological problem. The system may therefore identify all of these support tickets/issues as comprising a single issue group 1010. [0063] In step 908, the recommendation system can estimate costs/savings for the automation solution associated with each group. This may include any of the methods or techniques described above for identifying costs and savings/benefits. In some cases, this analysis can be performed by cost analysis module 426 (see FIG. 4).”)

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Summers, to include the feature of the cost function analysis, as taught by Balasubramanian, in order to identify the at least one of the grouping or the dependency based on the cost analysis (Balasubramanian [0047])

Regarding Claim 13: 
Claim 13 is the non-transitory claims corresponding to the apparatus claim 6 rejected above. Therefore, Claim 13 is rejected under the same rational as claim 6. 
Regarding Claim 20: 
	
Claim 20 is the method claims corresponding to the apparatus claim 6 rejected above. Therefore, Claim 20 is rejected under the same rational as claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dedık, Bc Václav. "Automatic Ticket Triage Using Supervised Text Classification." Masaryk University, Faculty of Informatics, Brno (2015). 
Evans, Scott, et al. "MONTE: The next generation of mission design and navigation software." CEAS Space Journal 10.1 (2018): 79-86. 
Subbian, Karthik, et al. "Incentive compatible mechanisms for group ticket allocation in software maintenance services." 14th Asia-Pacific Software Engineering Conference (APSEC'07). IEEE, 2007. 
Beeri, Yishai EP3262815: System and method for securing an enterprise computing environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624